Citation Nr: 1636626	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as manic bipolar disorder with depression. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded the claims for further development.  In March 2016, the Board remanded the claims to provide the Veteran with a hearing before the Board.  The matters are back before the Board.

In June 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as manic bipolar disorder with depression.  At the June 2016 hearing, the Veteran's representative asserted that his in-service breathing problems were partially a manifestation of his service-connected bronchial asthma and partially a manifestation of his acquired psychiatric disorder.  The Veteran's representative stated that these breathing problems reflected anxiety attacks related to his current psychiatric disability.  

Service treatment records indicate treatment in April, May, and July 1969 for breathing problems.  The Veteran provided a private psychological evaluation by Dr. R.A.C. at the June 2016 hearing that related his mental health condition to his service, but Dr. R.A.C. did not address the Veteran's representative's theory that the Veteran's in-service breathing problems were symptoms of a mental health condition.  Further, no VA examination has been performed and no VA medical opinion has been obtained addressing entitlement to service connection for the Veteran's acquired psychiatric disorder or his representative's assertion that the Veteran's in-service breathing problems represent manifestations of this acquired psychiatric disorder.  This new evidence meets the low threshold for an examination and medical opinion addressing the Veteran's service connection claim.

With respect to the Veteran's assertion that he is unable to work due to his service-connected disability, the Board concludes that further development and adjudication of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder may provide evidence in support of his claim for TDIU.  Further, because the Veteran only has one service-connected disability rated at 30 percent disabling, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The Board has concluded that it would be inappropriate at this juncture to enter a final determination on the TDIU issue as any additional development may strengthen the Veteran's claim.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination by an examiner with the appropriate expertise to determine the nature and etiology of any current psychiatric disability.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the June 2016 hearing testimony about the Veteran's in-service breathing problems.  All necessary studies or tests, including appropriate psychological testing and evaluation, should be accomplished.  The examiner must provide an opinion specifically addressing the following:

(a) Identify any currently diagnosed psychiatric disorders.

(b) For each identified psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service.

In rendering an opinion, the examiner should note and discuss the 1969 service treatment records reflecting breathing problems and the Veteran's representative's assertion that these breathing problems represent a manifestation of his current psychiatric disabilities.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  After the above development has been completed, adjudicate the claims of service connection for an acquired psychiatric disability and TDIU.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


